 



EXHIBIT 10.1
PURCHASE AGREEMENT
     This PURCHASE AGREEMENT (this “Agreement”), dated as of April 10, 2007, is
by and among Feldman Mall Properties, Inc., a Maryland corporation (the
“Company”), and Inland American Real Estate Trust, Inc., a Maryland corporation
(the “Subscriber”).
     WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the Securities Act”),
and Regulation D as promulgated thereunder;
     WHEREAS, the Subscriber wishes to purchase, and the Company wishes to sell,
upon the terms and conditions set forth in this Agreement, up to 2,000,000 (two
million) shares of the Company’s 6.85% Series A Cumulative Convertible Preferred
Stock, par value $0.01 per share (the “Preferred Stock”) at a purchase price of
$25.00 (twenty-five dollars) per share, for an aggregate purchase price of up to
$50,000,000 (fifty million dollars);
     WHEREAS, the Preferred Stock shall be convertible into shares of common
stock, par value $0.01 per share, of the Company (the “Common Stock”) in the
amounts and upon the terms and conditions set forth in those Articles
Supplementary filed with and accepted for record by the State Department of
Assessments and Taxation of the State of Maryland on the date hereof (“Articles
Supplementary”); and
     WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a registration rights
agreement (the “Registration Rights Agreement”) pursuant to which the Company
has agreed to provide certain registration rights with respect to the Preferred
Stock under the Securities Act and the rules and regulations promulgated
thereunder.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Upon the terms and subject to the conditions set forth in this letter,
the Subscriber hereby irrevocably subscribes for and agrees to purchase from the
Company up to 2,000,000 (two million) shares of Preferred Stock at a price equal
to $25.00 per share (the “Purchase Price”). The Company agrees to sell to
Subscriber 2,000,000 (two million) shares of Preferred Stock at the Purchase
Price and within the time periods described in this Agreement. The Subscriber
agrees to deliver to the Company on each of the closing dates (each, a “Closing
Date”) designated by the Company (as set forth in Paragraph 6 hereof), upon
receipt of stock certificates representing Preferred Stock, the applicable
amount of the Purchase Price by wire transfer of United States dollars in
immediately available funds to an account specified by the Company in writing.

 



--------------------------------------------------------------------------------



 



     2. The Subscriber understands and agrees that the Preferred Stock is being
offered in a transaction not involving any public offering within the United
States within the meaning of the Securities Act, and that neither the Preferred
Stock nor the shares of Common Stock issuable upon conversion of the Preferred
Stock (such Common Stock, together with the Preferred Stock, being referred to
herein as the “Restricted Stock”) have been registered under the Securities Act
and, unless so registered, such Restricted Stock may not be resold except as
permitted in the following sentence. The Subscriber agrees, on its own behalf
and on behalf of each account for which it acquires any Preferred Stock, that,
if in the future it decides to offer, resell, pledge or otherwise transfer
Restricted Stock, such Restricted Stock may be offered, resold, pledged or
otherwise transferred only (a) to the Company or a subsidiary thereof,
(b) pursuant to a registration statement that has been declared and is effective
under the Securities Act or (c) pursuant to any other available exemption from
the registration requirements of the Securities Act, subject in each of the
foregoing cases to any requirement of law that the disposition of Subscriber’s
property or the property of such investor account or accounts be at all times
within Subscriber’s or their control and subject to compliance with any
applicable state securities laws. The Subscriber understands that the registrar
and transfer agent for the Restricted Stock will not be required to accept for
registration of transfer any Restricted Stock, except upon presentation of
evidence satisfactory to the Company and the transfer agent that, unless such
Restricted Stock is already registered under the Securities Act, an exemption to
the registration requirement under the Securities Act and the rules and
regulations thereunder have been complied with. The Subscriber further
understands that any certificates representing Restricted Stock acquired by it
will bear a legend reflecting the substance of this paragraph. The Subscriber
acknowledges, on its own behalf and on behalf of any investor account for which
it is purchasing the Preferred Stock, that the Company reserves the right to
restrict any offer, sale or other transfer of the Restricted Stock pursuant to
clause (c) above and to require the completion, execution and delivery of (i) a
letter from the transferee substantially in the form of the Transferee’s Letter
attached hereto as Appendix A and (ii) an opinion of counsel satisfactory to the
Company that the proposed transfer does not require registration under the
Securities Act.
     3. The Subscriber hereby represents and agrees as follows:
     3.1 The Subscriber acknowledges that it must qualify under the standards
described below in order to qualify for the purchase of Preferred Stock.
     3.2 The Subscriber is an “accredited investor,” as such term is defined in
Regulation D under the Securities Act (an “Accredited Investor”) or a “qualified
institutional buyer” as such term is defined in Rule 144A under the Securities
Act (a “QIB”).
     3.3 The Subscriber is able to bear the economic risk of an investment in
the Preferred Stock.
     3.4 The Subscriber is a sophisticated investor with such knowledge and
experience in financial and business matters, including investment in non-listed
and non-registered securities, as to be capable of evaluating the merits and
risks of the investment in the Preferred Stock.
     3.5 The Subscriber has received such information as it deems necessary in
order to make an investment decision with respect to the Preferred Stock. The
Subscriber acknowledges that the Subscriber and its advisor(s), if any, have had
the right to ask questions of and receive answers from the Company and its
officers and directors, and to obtain such information concerning the terms and
conditions of this offering of the Preferred Stock, as the Subscriber and its
advisor(s), if any, deem necessary to verify the accuracy of any information
that the Subscriber deems relevant to making an investment in the Preferred
Stock. The Subscriber represents and agrees that prior to its agreement to
purchase Preferred Stock, the Subscriber and its advisor(s), if

2



--------------------------------------------------------------------------------



 



any, have asked such questions, received such answers and obtained such
information as the Subscriber deems necessary to verify the accuracy of any
information that the Subscriber deems relevant to making an investment in the
Preferred Stock. The Subscriber became aware of this offering of the Preferred
Stock and the Preferred Stock was offered to the Subscriber solely by means of
direct contact between the Subscriber, on the one hand, and the Company on the
other hand. The Subscriber did not become aware of, nor were the shares of
Preferred Stock offered to the Subscriber by, any other means, including, in
each case, any form of general solicitation or general advertising. In making
the decision to purchase the Preferred Stock, the Subscriber relied solely on
the information obtained by the Subscriber directly from the Company as a result
of any inquiries by the Subscriber or its advisor(s).
     3.6 The Subscriber acknowledges that the Company assumes no duty to update
the information previously provided to the Subscriber, that (subject to the
Company’s satisfaction of the conditions described in paragraph 5(a), below) the
Subscriber’s subscription to purchase up to 2,000,000 shares of the Preferred
Stock is irrevocable and that the issuances of the Preferred Stock will take
place over multiple Closing Dates subject to no conditions other than the
Initial Closing Date Conditions on the Initial Closing Date and Subsequent
Closing Date Conditions on all other Closing Dates (each as defined in
Paragraph 6 hereof). The Subscriber acknowledges that the Company is making
business decisions, taking actions and foregoing other capital markets
opportunities in reliance on the Subscriber’s commitment to purchase up to
2,000,000 shares of Preferred Stock at the Purchase Price and that the
Subscriber’s failure to complete all purchases of the Preferred Stock pursuant
to this Agreement could result in significant damage to the Company.
     3.7 The Subscriber hereby acknowledges that the offering of Preferred Stock
has not been reviewed by, and the fairness of such Preferred Stock has not been
determined by, the U.S. Securities and Exchange Commission (the “Commission”) or
any state regulatory authority, because the Offering is intended to be a private
placement pursuant to Section 4(2) of the Securities Act and Regulation D
promulgated thereunder.
     3.8 The Subscriber understands that the Restricted Stock has not been
registered under the Securities Act or any state securities or “blue sky” laws
and is being sold in reliance on exemptions from the registration requirements
of the Securities Act and such laws. The Subscriber agrees on the Subscriber’s
own behalf and on behalf of any investor account for which the Subscriber is
purchasing Preferred Stock to offer, sell or otherwise transfer any Restricted
Stock only in accordance with the terms hereof.
     3.9 The Subscriber is acquiring the Restricted Stock for investment
purposes and not with a view to, or for offer or sale in connection with, any
distribution in violation of the Securities Act. The Subscriber was not formed
for the specific purpose of acquiring the Preferred Stock.
     3.10 The Subscriber is acquiring the Restricted Stock for the Subscriber’s
own account or for one or more accounts (each of which is an Accredited Investor
or a QIB) as to each of which the Subscriber exercises sole investment
discretion and is authorized to make the representations, and enter into the
agreements, contained in this letter.
     3.11 The Subscriber consents to the placement of a legend on the
certificates representing the Restricted Stock, stating that such Restricted
Stock has not been registered under the Securities Act or any state securities
or “blue sky” laws and setting forth or referring to the restrictions on
transferability and sale thereof. The Subscriber is aware that the Company will

3



--------------------------------------------------------------------------------



 



make a notation in its appropriate records with respect to the restrictions on
the transferability of such Restricted Stock.
     3.12 The Subscriber, if acting in a representative or fiduciary capacity,
has full power and authority to execute and deliver this Agreement, to make the
representations and warranties specified herein, and to consummate the
transactions contemplated herein on behalf of the subscribing partnership,
trust, corporation or other entity for which the Subscriber is acting and such
partnership, trust, corporation, or other entity has full right and power to
subscribe for the Preferred Stock and perform its obligations hereunder. This
Agreement and the Registration Rights Agreement (collectively, the “Agreements”)
have been duly and validly authorized, executed and delivered by the Subscriber
and constitute the legal, valid and binding obligations of the Subscriber
enforceable against the Subscriber in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
by applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies. The Subscriber acknowledges and
agrees that the Company has not made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 4.
     3.13 The execution, delivery and performance by the Subscriber of the
Agreements and the consummation by the Subscriber of the transactions
contemplated herein and therein will not conflict with or constitute a material
breach of, or default under, or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Subscriber
(a) pursuant to any contract, indenture, mortgage, loan agreement, note, lease
or other instrument or agreement to which the Subscriber is a party or by which
it or any of them may be bound, or to which any of the property or assets of the
Subscriber is subject, (b) nor will any such action result in any violation of
the provisions of the articles of incorporation, bylaws or other organizational
documents of the Subscriber or any applicable law, administrative regulation or
administrative or court decree, except in case of (b), as would not,
individually or in the aggregate, have a material adverse effect on the
business, properties, financial condition, results of operation or prospects of
the Subscriber and/or its subsidiaries, taken as a whole (a “Subscriber Material
Adverse Effect”).
     3.14 The Subscriber is not an “affiliate” (as defined in Rule 144 under the
Securities Act) of the Company or acting on behalf of an affiliate of the
Company.
     3.15 The Subscriber is not and for so long as it holds Restricted Stock
will not be (i) an employee benefit plan (as defined in Section 3(3) of ERISA),
whether or not it is subject to Title I of ERISA, including without limitation
governmental and non-U.S. plans, (ii) a plan described in Section 4975 of the
Internal Revenue Code (the “Code”), (iii) an entity whose underlying assets
include plan assets by reason of a plan’s investment in such entity (including
but not limited to an insurance company general account), or (iv) an entity that
otherwise constitutes a “benefit plan investor” within the meaning of the DOL
Regulation Section 2510.3-101 (29 C.F.R. Section 2510.3-101) (any of the
foregoing, a “Benefit Plan Investor”).
     3.16 The Subscriber acknowledges that the Restricted Stock may not be
purchased by or otherwise acquired by any Benefit Plan Investor.
     3.17 The Subscriber (and any investor account for which the Subscriber is
purchasing Preferred Stock pursuant hereto) agrees that the Company may rely,
and shall be protected in acting upon, any papers or other documents which may
be submitted to any of them in connection

4



--------------------------------------------------------------------------------



 



with the sale of the Preferred Stock and subsequent transfers of the Restricted
Stock and which are reasonably believed by them to be genuine and reasonably
appear to have been signed or presented by the proper party or parties.
     3.18 The Company is entitled to rely upon this Agreement and is irrevocably
authorized to produce this Agreement or a copy hereof to any interested party in
any administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.
     3.19 The Subscriber acknowledges that it or its advisor has had the
opportunity to review the Registration Rights Agreement and agrees to the terms
thereof.
     3.20 The Subscriber does not hold in excess of 9.8% of the Common Stock at
any time on or before the Initial Closing Date. At all times during the period
of time that it holds in excess of 9.8% of the Common Stock, the Subscriber
covenants, warrants and represents that it is and shall be a “Look through
Entity” and shall provide the Company and its counsel with all requested
information, supporting documentation and certificates reasonably requested in
order to verify such status and to verify that Subscriber’s acquisition of the
Preferred Stock will not cause the Company to fail the closely-held ownership
limitations under the Code. The Subscriber understands and agrees that any
waiver of the Common Stock Ownership Limit and/or Capital Stock Ownership Limit
(each as defined in the Charter) is and will be limited to shares of Common
Stock or other capital stock in the Company owned by the Subscriber on or before
the Initial Closing Date and to ownership resulting from ownership and/or
conversion of the Preferred Stock, but will not extend to any other acquisition
of Common Stock by the Subscriber, will inure only to the benefit of the
Subscriber in relation to the transactions contemplated hereby and will not be
transferable. The Subscriber currently owns 1,283,500 shares of the Company’s
Common Stock.
     3.21 The Subscriber represents that it has not, and agrees that it shall
not, directly or indirectly engage in, support, fund or otherwise cause short
sales of the Common Stock, nor shall it directly or indirectly enter into any
derivative transaction that would have the economic effect of short sales of the
Common Stock.
     3.22 The Subscriber hereby grants an irrevocable proxy with respect to its
shares of Common Stock with respect to voting for the Convertibility Approval as
defined in and contemplated by the Articles Supplementary.
     3.23 The foregoing representations, warranties and agreements shall be true
and correct in all respects on and as of the date of this Agreement and each
Closing Date, as if made on and as of each such date, and shall survive each
such date and if there should be any material change in such information prior
to the Closing Date of the sale of the Preferred Stock, the Subscriber shall
promptly furnish in writing such revised or corrected information to the
Company. The Subscriber understands that the Company will rely upon the accuracy
and truth of the foregoing representations, warranties and agreements, and the
Subscriber hereby consents to such reliance.
     4. The Company hereby represents and warrants as follows:
     4.1 As of the date hereof, the Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Maryland, and each of is subsidiaries has been duly formed and is validly
existing in its respective state of formation, in each case with full corporate
power and authority to own, lease and operate its properties and

5



--------------------------------------------------------------------------------



 



conduct its business as described in the reports with respect to the Company
filed with the Commission pursuant to the Securities and Exchange Act of 1934,
as amended (the “Exchange Act”), furnished to the Subscriber or otherwise
publicly available (the “Information”); and each of the Company and its
subsidiaries is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction where the respective ownership or leasing of
its properties or the conduct of its business requires such qualification,
except where the failure to be so qualified and in good standing would not,
individually or in the aggregate, have a material adverse effect on the
business, properties, financial condition, results of operation or prospects of
the Company and/or its subsidiaries taken as a whole (a “Company Material
Adverse Effect”).
     4.2 As of the date hereof, the authorized capital stock of the Company
consisted of 200,000,000 shares of Common Stock and 50,000,000 shares of
preferred stock, par value $0.01 per share, of which no shares of preferred
stock are issued and outstanding. The issued and outstanding shares of Common
Stock of the Company have been duly authorized and validly issued and are fully
paid and non assessable, have been issued in compliance with all federal and
state securities laws and were not issued in violation of any preemptive right,
resale right, right of first refusal or similar right; the shares of Preferred
Stock to be offered pursuant to this Agreement have been duly authorized and
when issued and delivered as contemplated hereby, will be validly issued, fully
paid and non assessable, will be issued in compliance with all federal and state
securities laws and will not be issued in violation of any preemptive right,
resale right, right of first refusal or similar right. If the Company obtains
Convertibility Approval (as defined in the Articles Supplementary), then upon
conversion of the Preferred Stock to Common Stock, the Common Stock issued upon
such conversion shall likewise have been duly authorized, validly issued, fully
paid and nonassessable, will be issued in compliance with all federal and state
securities laws and will not be issued in violation of any preemptive right,
resale right, right of first refusal or similar right. No order halting or
suspending trading in securities of the Company nor prohibiting the sale of such
securities has been issued to and is outstanding against the Company or its
directors, officers or promoters and no investigations or proceedings for such
purposes are pending or threatened. The Company shall reserve a sufficient
number of authorized shares of its Common Stock to permit the conversion of the
Preferred Stock into Common Stock in accordance with the terms of the Articles
Supplementary.
     4.3 As of the date hereof, none of the Company nor any of its subsidiaries
is in breach or violation of or in default under (nor has any event occurred
which with notice, lapse of time or both would result in any breach of,
constitute a default under or give the holder of any indebtedness (or a person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a part of such indebtedness under) (A) its charter or
bylaws or other applicable formation or organizational documents, or (B) any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
evidence of indebtedness, or any license, contract or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound or affected, except, in case of (B), as would not have a Company Material
Adverse Effect, and the execution, delivery and performance of this Agreement
and the Registration Rights Agreement, the issuance and sale of the shares of
Preferred Stock, the issuance of Common Stock upon conversion of the Preferred
Stock and the consummation of the transactions contemplated hereby and thereby
will not conflict with, result in any breach or violation of or constitute a
default under (nor constitute any event which with notice, lapse of time or both
would result in any breach of or constitute a default under) (A) the charter or
bylaws of the Company or applicable formation or organizational documents of any
of the Company’s subsidiaries, or (B) any indenture, mortgage, deed of trust,
bank loan or credit agreement or other evidence of indebtedness, or any license,
lease, contract or other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which it or any of their respective properties

6



--------------------------------------------------------------------------------



 



may be bound or affected, or any federal, state, local or foreign law,
regulation or rule or any decree, judgment or order applicable to the Company or
any of its subsidiaries, except, in case of (B), as would not, individually or
in the aggregate, have a Company Material Adverse Effect.
     4.4 The Company has been organized in conformity with the requirements for
qualification as a real estate investment trust pursuant to Sections 856 through
860 of the Internal Revenue Code of 1986, as amended, and will be so qualified
after giving effect to the issuance and sale of the Preferred Stock as herein
contemplated.
     4.5 The Company is not and, after giving effect to the offering and sale of
the shares of Preferred Stock as herein contemplated, will not be an “investment
company” or an entity “controlled” by an “investment company,” as such terms are
defined in the Investment Company Act of 1940, as amended.
     4.6 As of the date hereof, there are no actions, suits, claims,
investigations or proceedings pending or threatened or, to the knowledge of the
Company or its subsidiaries, contemplated to which the Company, its subsidiaries
or any of their respective directors or officers is a party or of which any of
their respective properties is subject at law or in equity, before or by any
federal, state, local or foreign governmental or regulatory commission, board,
body, authority or agency, except any such action, suit, claim, investigation or
proceeding which would not result in a judgment, decree or order having,
individually or in the aggregate, a Company Material Adverse Effect or
preventing consummation of the transactions contemplated hereby.
     4.7 The Company is not required to obtain any consent, authorization or
order of, or make any filing with, any court, governmental agency or any
regulatory or self-regulatory agency or any other person in order for it to
execute, deliver or perform any of its obligations under or contemplated by this
Agreement or the Registration Rights Agreement, in each case in accordance with
the terms hereof or thereof, except as otherwise provided in the Registration
Rights Agreement and except for the filing of a Form D with the Commission and
any state securities regulators. All consents, authorizations, orders, filings
and registrations which the Company is required to obtain pursuant to the
preceding sentence have been obtained or effected on or prior to the Initial
Closing Date, except as otherwise provided in the Registration Rights Agreement
and except for the filing of a Form D with the Commission and any state
securities regulators.
     4.8 No authorization, approval or consent of the stockholders of the
Company is required or necessary in connection with the sale of the Preferred
Stock pursuant to the charter, bylaws or other organizational documents of the
Company or the rules and regulations of the New York Stock Exchange or in
connection with the issuance of the Common Stock upon a conversion made in
accordance with the terms of the Articles Supplementary.
     4.9 The Preferred Stock sold in the Offering will be issued and sold
pursuant to the registration exemption provided by Regulation D and Section 4(2)
of the Securities Act as a transaction not involving a public offering and the
requirements of any other applicable state securities laws and the respective
rules and regulations thereunder. The issuance of the Preferred Stock (and of
the Common Stock to be issued upon conversion) has been duly authorized and,
when issued and delivered by the Company pursuant to this Agreement against
payment of the consideration set forth herein, the shares of Preferred Stock
sold in this Offering (and of the Common Stock to be issued upon conversion)
will be validly issued, fully paid and nonassessable

7



--------------------------------------------------------------------------------



 



and will not be subject to preemptive rights, resale rights, rights of first
refusal or similar rights arising under any contract or agreement to which the
Company is a party.
     4.10 Neither the Company, nor any of its affiliates, nor any person acting
on its or their behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with the
offer or sale of the Preferred Stock as herein contemplated.
     4.11 Neither the Company, nor any of its affiliates, nor any person acting
on its or their behalf has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security, under circumstances
that would require registration of any of the shares of Preferred Stock under
the Securities Act or cause this offer of the Preferred Stock to be integrated
with prior offerings by the Company for purposes of the Securities Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated. None of the
Company, its affiliates or any persons acting on its or their behalf will take
any action or steps referred to in the preceding sentence that would require
registration of any of the shares of Preferred Stock under the Securities Act or
cause the offering of the shares of Preferred Stock to be integrated with other
offerings.
     4.12 As of the date hereof, each of the Company and its subsidiaries has
all necessary licenses, authorizations, consents and approvals and has made all
necessary filings required under any federal, state, local or foreign law,
regulation or rule, and has obtained all necessary authorizations, consents and
approvals from other persons, in order to conduct its business, except as would
not have a Company Material Adverse Effect; none of the Company nor its
subsidiaries is in violation of, or in default under, nor has it received notice
of any proceedings relating to revocation or modification of, any such license,
authorization, consent or approval or any federal, state, local or foreign law,
regulation or rule or any decree, order or judgment applicable to the Company or
any of its subsidiaries, except where such violation, default, revocation or
modification would not, individually or in the aggregate, have a Company
Material Adverse Effect.
     4.13 Each of the Agreements and any and all instruments necessary or
appropriate to effectuate fully the terms and conditions of the Agreements on
behalf of the Company have been duly authorized, executed and delivered by the
Company and constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with their respective terms,
except (a) as such enforceability may be limited by general principles of equity
or by applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (b) that no representation is made
as to the enforceability of provisions in the Agreements providing for
indemnification or contribution. The Company acknowledges and agrees that the
Subscriber has not made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in the
Agreements.
     4.14 The issuance of the Preferred Stock (and of the Common Stock to be
issued upon conversion) has been duly authorized, and upon issuance and delivery
of the Preferred Stock to the Subscriber pursuant to this Agreement in
consideration of the Subscriber’s payments therefor (and of the Common Stock to
be issued upon conversion), the Preferred Stock and Common Stock, as the case
may be, will be duly and validly issued, fully paid and nonassessable, free and
clear of all liens and encumbrances or restrictions on transfer, other than
(i) restrictions on transfer set forth herein or in the Information, and
(ii) any liens, charges or encumbrances created

8



--------------------------------------------------------------------------------



 



by the Subscriber. The delivery of the Preferred Stock to the Subscriber at the
closing of the transactions contemplated by this Agreement will transfer good
and valid title to, and beneficial ownership of, the Preferred Stock, other than
as a result of any encumbrances, liens and claims described in clauses (i) and
(ii) of the preceding sentence. The issuance and sale of the Preferred Stock
pursuant hereto (and of the Common Stock to be issued upon conversion) will not
give rise to any preemptive rights, resale rights, rights of first refusal or
similar rights that have not been complied with or waived.
     4.15 As of the date hereof, the Company’s Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration; to the Company’s knowledge, the Company is not in
violation of the listing requirements of the New York Stock Exchange (the
“NYSE”) and does not reasonably anticipate that the Common Stock will be
delisted by the NYSE in the foreseeable future; each of the Company, its
subsidiaries and their respective officers and directors are unaware of any
facts or circumstances which might give rise to any of the foregoing.
     4.16 The Company acknowledges and agrees that the Subscriber does not make
and has not made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.
     5. (a) As a condition to the Initial Closing (defined below), (i) each of
the representations and warranties of the parties hereto shall be true and
correct in all material respects, (ii) the Subscribers shall have received an
opinion from Clifford Chance US LLP, dated as of the Initial Closing Date,
substantially in the form attached hereto as Appendix B, (iii) the Subscribers
shall have received an opinion from Venable LLP, dated as of the Initial Closing
Date, substantially in the form attached as Appendix C, and (iv) the Company
shall have taken all actions necessary to cause Subscriber to constitute an
“Excepted Holder” within the meaning of the Company’s Charter and shall have
provided the Subscriber with an Excepted Holder Ownership Limit sufficient to
permit the Subscriber’s ownership of the Preferred Stock, any Common Stock
issuable upon conversion of the Preferred Stock and any Common Stock owned by
the Subscriber immediately prior to the Initial Closing Date that did not at
such time exceed 9.8% of the outstanding Common Stock.
(b) As a condition to each Subsequent Closing (defined below), (i) the 12 month
anniversary of the date hereof shall not have occurred and (ii) each of the
Capitalization Ratio and the Fixed Charge Coverage Ratio (as defined in the
Articles Supplementary) shall be satisfied when measured as of the date of the
then most recent publicly released quarterly interim financial statements of the
Corporation measured on a trailing twelve month basis, and (iii) the Company has
not done or been subjected to any of the following: applied for or consented to
the appointment of a receiver, trustee or liquidator for all or substantially
all of its assets, filed a petition in bankruptcy, admitted in writing to its
inability to pay its debts as they become due, made a general assignment for the
benefit of its creditors, filed a petition or answer seeking reorganization or
arrangement with creditors, filed an answer admitting the material allegations
of a petition filed against it in bankruptcy, reorganization or insolvency
proceedings; or an order, judgment or decree is entered against by a court of
competent jurisdiction on the application of a creditor, adjudicating the
Company to be bankrupt or insolvent or approving a petition seeking
reorganization or appointing a receiver trustee or liquidator of its or all or a
substantial portion of its assets, and such order, judgment or decree shall
continue unstayed for ninety (90) days.

9



--------------------------------------------------------------------------------



 



     6. (a) Provided that the conditions set forth in Paragraph 5(a) hereto (the
“Initial Closing Date Conditions”) have been met or waived at such time, an
initial closing of the sale of no less than 600,000 shares of Preferred Stock
(the “Initial Closing”) shall be consummated upon at least three business days’
notice to the Subscribers but not later than April 30, 2007, or at such other
time and date as the parties hereto shall agree to in writing. In the event that
the Initial Closing occurs after April 16, 2007, the Company shall pay to the
Subscriber at Initial Closing a stand-by fee of $2,815.07 for each day from and
including April 17, 2007, to and including the day before the Initial Closing.
     (b) Provided that the conditions set forth in Paragraph 5(b) hereto (the
“Subsequent Closing Date Conditions”) have been met or waived at such time,
subsequent closings of sales of no less than 400,000 shares of Preferred Stock
in each instance (each, a “Subsequent Closing”) shall be consummated upon at
least three business days’ notice to the Subscribers. In no event other than the
sale or merger of the Company shall the aggregate number of shares of Preferred
Stock sold at the Initial Closing and Subsequent Closings within 12 months of
the date hereof be less than 2,000,000 shares.
     7. This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more such counterparts have been signed by each of the parties and
delivered to each of the other parties. At the Initial Closing, the Company
shall reimburse the Subscriber for all legal fees and expenses incurred by
Subscriber in connection with the transaction contemplated hereby, provided that
such reimbursement obligation shall be limited to $75,000.
     8. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York. The parties consent to the exclusive jurisdiction
of the United States District Court for the Southern District of New York in
connection with any civil action concerning any controversy, dispute or claim
arising out of or relating to this Agreement, or any other agreement
contemplated by, or otherwise with respect to, this Agreement or the breach
hereof, unless such court would not have subject matter jurisdiction thereof, in
which event the parties consent to the jurisdiction of the State of New York.
The parties hereby waive and agree not to assert in any litigation concerning
this Agreement the doctrine of forum non conveniens.
     9. This Agreement, including the exhibits and other documents referred to
herein (which form a part hereof), constitutes the entire agreement of the
parties with respect to the subject matter hereof, and supersedes all prior
agreements and understandings between the parties, and all such prior agreements
and understandings are merged herein and shall not survive the execution and
delivery hereof.
     10. All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be delivered by hand or sent, postage
prepaid, by registered, certified or express mail or reputable overnight courier
service or be telecopier and shall be deemed given when so delivered by hand or,
if mailed, three days after mailing (one Business Day in the case of express
mail or overnight courier service), addressed as follows:

             
 
  If to the Subscriber:   Inland American Real Estate Trust, Inc.
2901 Butterfield Road
Oak Brook, Illinois 60523
Attention: Bob Baum
Facsimile: 630-218-8034    
 
           
 
      with a copy to:    
 
           
 
      Shefsky & Froelich Ltd.    

10



--------------------------------------------------------------------------------



 



             
 
      111 E. Wacker Drive, Suite 2800
Chicago, Illinois 60601
Attention: Michael J. Choate
Facsimile: 312-275-7554    
 
           
 
  If to the Company:   Feldman Mall Properties, Inc.
2201 E. Camelback Road, Suite 350
Phoenix, Arizona 85016
Attention: Legal Affairs
Facsimile: 602-277-7774    
 
           
 
      with a copy to:    
 
           
 
      Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Attention: Jay L. Bernstein, Esq.
Facsimile: 212-878-8375    

     11. This Agreement shall inure to the benefit of and be binding upon the
Company and the Subscriber. Nothing in this Agreement is intended, or shall be
construed, to give any other person or entity any right hereunder or by virtue
hereof. This Agreement may not be assigned by the Company or the Subscriber
without the prior written consent of the other party hereto.
     12. For the purposes hereof, (i) words in the singular shall be held to
include the plural and vice versa and words of one gender shall be held to
include the other gender as the context requires, (ii) the terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, paragraph or other
references are to the Sections, paragraphs, or other references to this
Agreement unless otherwise specified, (iii) the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless the context otherwise requires or unless otherwise
specified, (iv) the word “or” shall not be exclusive and (v) provisions shall
apply, when appropriate, to successive events and transactions.
     This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
any instruments to be drafted.
     13. If any provision of this Agreement shall be or shall be held or deemed
by a final order by a competent authority to be invalid, inoperative or
unenforceable, such circumstance shall not have the effect of rendering any
other provision or provisions herein contained invalid, inoperative or
unenforceable, but this Agreement shall be construed as if such invalid,
inoperative or unenforceable provision had never been contained herein so as to
give full force and effect to the remaining such terms and provisions.

11



--------------------------------------------------------------------------------



 



     14. In the event of a breach by the Company or by the Subscriber, of any of
their obligations under this Agreement, the Company or the Subscriber, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
equitable relief, including specific performance of its rights under this
Agreement. The Company and the Subscriber agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall waive the defense that a remedy at law would be adequate.
     15. In connection with this Agreement, as well as all transactions and
covenants contemplated by this Agreement, each party hereto agrees to execute
and deliver or cause to be executed and delivered such additional documents and
instruments and to perform or cause to be performed such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions and
covenants contemplated by this Agreement.
     16. The waiver of any breach of any term or condition of this Agreement
shall not operate as a waiver of any other breach of such term or condition or
of any other term or condition, nor shall any failure to enforce any provision
hereof operate as a waiver of such provision or of any other provision hereof.
[Signature Page Follows]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this signature page to the
Purchase Agreement to be duly executed as of the date first written above.
COMPANY:
FELDMAN MALL PROPERTIES, INC.

                By:   /s/ Lawrence Feldman         Name:   Lawrence Feldman     
  Title:   Chairman and Chief Executive Officer     

13



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties have caused this signature page to the
Purchase Agreement to be duly executed as of the date first written above.
SUBSCRIBER:
Inland American Real Estate Trust, Inc.

                By:   /s/ Lori J. Faust         Name:   Lori J. Faust       
Title:   Treasurer     

14



--------------------------------------------------------------------------------



 



         

APPENDIX A
TRANSFEREE’S LETTER
Feldman Mall Properties, Inc.
3224 North Central Avenue, Suite 1205
Phoenix, Arizona 85012
[Seller]
Dear Sirs:
In connection with the undersigned’s proposed purchase of shares of Series A
Cumulative Convertible Preferred Stock, par value $0.01 per share (the
“Preferred Stock”), of Feldman Mall Properties, Inc., a Maryland corporation
(the “Company”), contingently convertible into shares of common stock, par value
$0.01 per share of the Company (the “Common Stock”, together with the Preferred
Stock, being referred to herein as the “Restricted Stock”), from ________
(“Seller”), the undersigned confirms and agrees that:
     1. The undersigned understands and agrees that the Preferred Stock has been
offered in a transaction not involving any public offering within the United
States within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”), and that the Restricted Stock has not been registered under
the Securities Act and, unless so registered, may not be resold except as
permitted in the following sentence. The undersigned agrees, on its own behalf
and on behalf of each account for which it acquires any Preferred Stock, that,
if in the future it decides to offer, resell, pledge or otherwise transfer such
Restricted Stock, such Restricted Stock may be offered, resold, pledged or
otherwise transferred only (a) to the Company or a subsidiary thereof,
(b) pursuant to a registration statement that has been declared and is effective
under the Securities Act or (c) pursuant to any other available exemption from
the registration requirements of the Securities Act, subject in each of the
foregoing cases to any requirement of law that the disposition of undersigned’s
property or the property of such investor account or accounts be at all times
within the undersigned’s or their control and subject to compliance with any
applicable state securities laws. The undersigned understands that the registrar
and transfer agent for the Restricted Stock will not be required to accept for
registration of transfer any Restricted Stock, except upon presentation of
evidence satisfactory to the Company and the transfer agent that, unless such
Restricted Stock is already registered under the Securities Act, an exemption to
the registration requirement under the Securities Act and the rules and
regulations thereunder have been complied with. The undersigned further
understands that any certificates representing Restricted Stock acquired by it
will bear a legend reflecting the substance of this paragraph. The undersigned
acknowledges, on its own behalf and on behalf of any investor account for which
it is purchasing the Restricted Stock, that the Company reserves the right to
restrict any offer, sale or other transfer of the Restricted Stock pursuant to
clause (c) above or to require the completion, execution and delivery of (i) a
letter from the transferee substantially in the form hereof, (ii) certifications
and other information satisfactory to the Company and the registrar and transfer
agent and (iii) an opinion of counsel satisfactory to the Company that the
proposed transfer does not require registration under the Securities Act.
WITHOUT LIMITING THE FOREGOING, UNLESS AND UNTIL THE COMPANY NOTIFIES YOU
OTHERWISE IN WRITING, THE UNDERSIGNED ACKNOWLEDGES AND AGREES, ON ITS OWN BEHALF
AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT IS PURCHASING RESTRICTED
STOCK, THAT IT CANNOT AND WILL NOT SELL OR OTHERWISE TRANSFER ANY RESTRICTED
STOCK WITHOUT (I) A COMPLETED AND EXECUTED LETTER FROM THE PROSPECTIVE
TRANSFEREE IN THE FORM OF THIS TRANSFEREE’S LETTER AND

 



--------------------------------------------------------------------------------



 



THE DELIVERY OF SUCH TRANSFEREE’S LETTER TO THE COMPANY AND (II) AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT THE PROPOSED TRANSFER DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT.
     2. The undersigned is an “accredited investor” as defined in Regulation D
under the Securities Act (an “Accredited Investor”) or a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act (a “QIB”).
     3. The undersigned has such knowledge and experience in financial and
business matters, including investment in non-listed and non-registered
securities, as to be capable of evaluating the merits and risks of an investment
in the Preferred Stock, and each of the undersigned and any account for which
the undersigned is acting is able to bear the economic risk of such investment
and can afford the complete loss of such investment.
     4. The undersigned is acquiring the Restricted Stock for investment
purposes and not with a view to, or for offer or sale in connection with, any
distribution in violation of the Securities Act. The undersigned was not formed
for the specific purpose of acquiring the Restricted Stock.
     5. The undersigned is acquiring the Restricted Stock for the undersigned’s
own account or for one or more accounts (each of which is an Accredited Investor
or a QIB) as to each of which the undersigned exercises sole investment
discretion and is authorized to make the representations, and enter into the
agreements, contained in this letter.
     6. The undersigned has received such information as it deems necessary in
order to make an investment decision with respect to the Preferred Stock. The
undersigned acknowledges that the undersigned and its advisor(s), if any, have
had the right to ask questions of and receive answers from the Company and its
officers and directors, and to obtain such information concerning the terms and
conditions of this offering of the Preferred Stock, as the undersigned and its
advisor(s), if any, deem necessary to verify the accuracy of any information
that the undersigned deems relevant to making an investment in the Preferred
Stock. The undersigned represents and agrees that prior to its agreement to
purchase Preferred Stock, the undersigned and its advisor(s), if any, will have
asked such questions, received such answers and obtained such information as the
undersigned deems necessary to verify the accuracy of any information that the
undersigned deems relevant to making an investment in Preferred Stock. The
undersigned became aware of this offering of the Preferred Stock and the
Preferred Stock was offered to the undersigned solely by direct contact between
the undersigned and Seller. The undersigned did not become aware of, nor were
the shares of Preferred Stock offered to the undersigned by, any other means,
including, in each case, any form of general solicitation or general
advertising. In making the decision to purchase the Preferred Stock, the
undersigned relied solely on the information filed with the Securities and
Exchange Commission or obtained by the undersigned directly from the Company as
a result of any inquiries by the undersigned or its advisor(s).
     7. The undersigned is not an “affiliate” (as defined in Rule 144 under the
Securities Act) of the Company or acting on behalf of an affiliate of the
Company.
     8. The undersigned is not and for so long as it holds Restricted Stock will
not be (i) an employee benefit plan (as defined in Section 3(3) of ERISA),
whether or not it is subject to Title I of ERISA, including without limitation
governmental and non-U.S. plans, (ii) a plan described in Section 4975 of the
Internal Revenue Code, (iii) an entity whose underlying assets include plan
assets by reason of a plan’s investment in such entity (including but not
limited to an insurance company general account), or (iv) an entity that
otherwise constitutes a “benefit plan investor” within the meaning of the DOL

16



--------------------------------------------------------------------------------



 



Regulation Section 2510.3-101 (29 C.F.R. Section 2510.3-101) (any of the
foregoing, a “Benefit Plan Investor”).
     9. The undersigned acknowledges that the Company, Seller and others will
rely on the acknowledgments, representations and warranties contained in this
letter. The undersigned agrees to promptly notify the Company and Seller if any
of the acknowledgments, representations and warranties set forth herein are no
longer accurate. The undersigned agrees that each purchase by the undersigned of
securities from Seller will constitute a reaffirmation of the acknowledgments,
representations and warranties herein (as modified by any such notice) as of the
time of such purchase.
     10. The Company and Seller are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceeding or official inquiry with respect
to the matters covered hereby.

17



--------------------------------------------------------------------------------



 



THE UNDERSIGNED UNDERSTANDS, WITHOUT LIMITATION, THAT TRANSFERS OF THE
RESTRICTED STOCK ARE SUBJECT TO THE REQUIREMENT THAT A TRANSFEREE’S LETTER AND
OPINION LETTER BE DELIVERED TO THE COMPANY, AS PROVIDED ABOVE IN SECTION 1.
THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD REQUIRE
THE APPLICATION OF THE LAW OF ANY OTHER STATE.

          Date: ________________, ________  Very truly yours,
      By:           Print Name:       Company Name:       Title:       Address:
 

18



--------------------------------------------------------------------------------



 



         

APPENDIX B
FORM OF OPINION OF CLIFFORD CHANCE
     The offer and sale of the Preferred Stock to the Subscriber as contemplated
by the Purchase Agreement is exempt from the registration requirements of
Section 5 of the Securities Act of 1933, as amended (the “Securities Act”),
assuming (a) that all the Purchasers are accredited investors as defined in
Regulation D under the Securities Act or qualified institutional buyers as
defined in Rule 144A under the Securities Act and (b) the accuracy of the
representations of the Company contained in the Purchase Agreement regarding the
absence of a general solicitation in connection with the sale of the Shares.

 



--------------------------------------------------------------------------------



 



APPENDIX C
FORM OF OPINION OF VENABLE LLP
     (a) The Company is a corporation duly incorporated and existing under and
by virtue of the laws of the State of Maryland and is in good standing with the
SDAT.
     (b) The Purchase Agreement and Registration Rights Agreement have been duly
authorized, executed and, so far as is known to us, delivered by the Company.
     (c) The issuance of the Preferred Stock has been duly authorized and, when
issued and delivered by the Company pursuant to the Resolutions and the Purchase
Agreement against payment of the consideration set forth therein, the Preferred
Stock will be validly issued, fully paid and nonassessable and will not be
subject to preemptive rights arising under the Maryland General Corporation Law
(the “MGCL”), the Charter or the Bylaws or, based solely on the Officer’s
Certificate and upon any facts otherwise known to us, to any preemptive rights,
resale rights, rights of first refusal or similar rights arising under any
contract to which the Company is a party. If the Convertibility Approval is
obtained, then upon conversion of the Preferred Stock into Common Stock, the
issuance of the Common Stock will have been duly authorized and the Common Stock
will be (assuming that, upon issuance, the total number of shares of Common
Stock issued and outstanding will not exceed the total number of shares of
Common Stock that the Company is then authorized to issue under its charter)
validly issued, fully paid and nonassessable and will not be subject to
preemptive rights arising under the MGCL, the Charter or the Bylaws or, based
solely on the Officer’s Certificate and upon any facts otherwise known to us, to
any preemptive rights, resale rights, rights of first refusal or similar rights
arising under any contract to which the Company is a party.

 